Citation Nr: 1130667	
Decision Date: 08/18/11    Archive Date: 08/29/11

DOCKET NO.  09-45 234	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUE

Entitlement to waiver of the recovery of overpayment of VA disability compensation in the amount of $5841.20.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Eckart, Counsel


INTRODUCTION

The Veteran served on active duty from January 1968 to November 1969.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2009 decision by the Committee on Waivers and Compromises of the Department of Veterans Affairs (VA) Debt Management Center in Milwaukee, Wisconsin (hereinafter AOJ), that denied entitlement to waiver of recovery of an overpayment of disability compensation in the original amount of $5841.20.


FINDINGS OF FACT

1.  The Veteran has been continuously rated more than 30 percent disabling for service connected disabilities since November 1969, and thus has been eligible for additional benefits for dependents since that time.  

2.  In December 2006, when his combined service connected rating was 70 percent disabling, the Veteran submitted a VA Form 21-686c, Declaration of Status of Dependents for the purposes of obtaining additional benefits for dependents, and listed dependent "C," who was born in December 1987, as an unmarried dependent between the age of 18 and 23 who was attending school full time.  The RO confirmed additional VA benefits were paid for C up to her expected graduation date of June 2010, in a report of contact from April 2007.  Thereafter C's marital and educational status continued to be unchanged as of April 2008.  

3.  On February 7, 2007, the Veteran filed a claim for entitlement to a total disability rating due to individual unemployability.  

4.  In a May 2008 rating, the RO granted to total disability due to individual unemployability due to service connected disabilities (TDIU), with the 100 percent rating based on this grant effective February 7, 2007.  In this same rating, basic eligibility for Chapter 35 educational benefits was established effective February 7, 2007.  The Veteran received notice of this rating in a May 2008 letter which advised him that he continued to receive additional benefits for dependent C based on information that she remained a full time student and was unmarried.  

5.  On or around December 2008, the VA awarded dependent C Chapter 35 benefits effective February 7, 2007; the Veteran first received notice of this award in a January 2009 letter, which advised him that this concurrent award of Chapter 35 benefits and additional compensation benefits for dependents would result in an overpayment, and also advised him of steps he could take to minimize the overpayment.  The amount of overpayment was later confirmed to be $5841.20.  

6.  There was no fraud, misrepresentation, or bad faith on the part of the Veteran.

7.  The fault on the part of VA outweighs the fault on the part of the Veteran in the creation of the debt, however the recovery of the overpayment would not be against equity and good conscience, as it is not shown to result in hardship, nor is there evidence that he relinquished any right or incurred any legal obligation.  Rather waiver of this overpayment would result in unjust enrichment and its recovery would not defeat the purpose for which the benefits were intended.


CONCLUSIONS OF LAW

1.  The debt is valid.  See 38 U.S.C.A. § 3562 (West 2002); 38 C.F.R. §§ 3.667(f), 3.707, 21.3023 (2010).  

2.  Waiver of recovery of an overpayment of VA disability compensation benefits in the amount of $5841.20 is not warranted. 38 U.S.C.A. § 5302(a) (West 2002); 38 C.F.R. §§ 1.962-1.965 (2010). 



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act (VCAA) and implementing regulations do not apply in waiver cases because the statutory right to request waiver of recovery of indebtedness within Chapter 53 of Title 38 of the United States Code contains its own notice provisions.  Barger v. Principi, 16 Vet. App. 132 (2002); see also 38 U.S.C.A. § 5302 (West 2002).  The veteran has received the notice required under Chapter 53.

The Veteran is requesting that an overpayment of VA benefits incurred in the amount of $5841.20 be waived.  The history of the overpayment is as follows.  

The record on appeal shows that the Veteran has been in receipt of a rating in excess of 30 percent disabling since being granted service connection for various disabilities in a January 1970 rating that assigned his disabilities an initial 60 percent rating November 1969.  Although there were subsequent fluctuations in the ratings, he did not fall below the level in which he was entitled to additional compensation for dependents.  See 38 U.S.C.A. § 1115 (West 2002); 38 C.F.R. § 3.4 (2010) (providing for additional compensation for dependents of any veteran with service-connected disabilities rated not less than 30 percent).

In December 2006, during a time in which his combined service connected rating was at 70 percent disabling, the Veteran submitted a VA Form 21-686c, Declaration of Status of Dependents for the purposes of obtaining for additional compensation for dependents.  In this form he indicated that both he and his current spouse, B.H., shared household expenses, and that in pertinent part, he had two unmarried step children between the ages of 18 and 23, who both attended school full times.  Among the stepchildren who attended school full time, "D" was noted to have been born on November 27, 1985 and the second child, "C" was noted to have been born on December 23, 1987.

On February 7, 2007 the Veteran filed a claim for entitlement to total disability due to individual unemployability due to service connected disabilities (TDIU).  Thereafter he filled out two certificates of school attendance (VAF 21-8960) in March 2007 regarding the continued attendance of his stepchildren in school.  The RO clarified the attendance via a report of contact and a letter in April 2007, which confirmed that D was attending college full time with an expected graduation date in May 2009 and C was attending college full time with an expected graduation date in May 2010.  The RO advised him that he would be entitled to his additional benefits for D until November 23, 2008 when he turned 23, and to additional benefits for C until June 1, 2010, the month following her graduation.  See 38 C.F.R. § 3.503 (2010) (providing for the discontinuance of a dependency allowance when a child turns 18, or when the child turns 23 if he or she is enrolled in school).  The RO's April 2007 letter advised the Veteran that he should notify the VA if his children dropped out of school or married before such time as entitlement to additional benefits expired.  

Thereafter he filled out two certificates of school attendance (VAF 21-8960) in April 2008 regarding the continued attendance of his stepchildren C and D in school, which continued to note their status as unmarried full time students.  

In a May 2008 rating decision, the RO increased the combined rating for the appellant's service-connected disabilities to 100 percent, effective February 7, 2007 (the date his TDIU claim was filed).  The rating decision also established basic eligibility for Chapter 35 Dependents' Educational Assistance, the same date.  In a May 2008 letter, the RO notified the appellant of its decision and further advised him in light of the award, his dependents may be eligible for Chapter 35 Dependents' Educational Assistance (DEA).  He was provided with a copy of VA Form 22-5490, Dependents' Application for VA Education Benefits, in the event he wished to make a claim for those benefits.  However this same notice also noted that the RO had misplaced the information sent by the Veteran regarding the status of his dependents, and indicated that a phone conversation with the Veteran in May 2008 confirmed that the information regarding his dependents had not changed, and thus D would remain on his award until his 23rd birthday in November 2008, and C would remain on his award until a month after graduation in June 2010.  Again he was asked to notify the VA about any change in his dependents' educational or marital status.  

In June 2008 the Veteran requested reconsideration for entitlement to Chapter 35 DEA benefits, pointing out that basic eligibility for such benefits was established effective February 7, 2007.  He noted that both D and C had applied for DEA benefits the previous year, but had been denied based on his permanent and total disability status having not yet been established at the time.  In response, the RO in Milwaukee sent him a letter acknowledging receipt of the request for reconsideration for the Chapter 35 DEA benefits for children D and C, with basic eligibility established on February 7, 2007.  However the Milwaukee RO pointed out that because the Milwaukee RO does not make determinations on entitlement to Chapter 35 benefits, he must reapply for such benefits through the VA Central Region RO in St. Louis.  Again he was provided with a VA Form 22-5490 which he was asked to complete, sign and return to the St. Louis RO.  

In October 2008, internal e-mail correspondence between the VBA in St. Louis and the VA RO in Milwaukee confirmed that both C and D, who were apparently claiming entitlement to Chapter 35 DEA benefits, were qualifying dependents.  Also in October 2008, the Veteran again submitted information verifying D's school attendance with projected graduation in June 2009, and the RO responded with written notice that entitlement to additional benefits for D. would remain unchanged until his 23rd birthday in November 2008.  The RO again asked the Veteran to inform the VA if D dropped out or married prior to that date.  

An internal VA e-mail from December 2008 from the St. Louis Education Division to the RO in Milwaukee advised that C was awarded Chapter 35 benefits effective on February 7, 2007.  The e-mail also indicated that the Veteran did not sign the VAF 22-5490, upon which this award was apparently granted.  

In January 2009, the RO sent the Veteran a letter saying that they received information from the St. Louis Education Division that C was in receipt of Chapter 35 benefits.  This letter notified the Veteran that the law does not permit concurrent receipt of Chapter 35 benefits and additional benefits for dependents, and proposed to remove C from his award and reduce his monthly benefits effective February 7, 2007, the date that she began receiving Chapter 35 benefits.  The letter advised the Veteran that this adjustment would cause an overpayment of benefits and that he would later be provided with repayment information if the proposed action was implemented.  This letter also told the Veteran that he could minimize the potential overpayment by sending the VA a statement requesting that they adjust his payments beginning with his next check, rather than wait for the 60 day waiting period to pass prior to implementing the action.  Thereafter in March 2009, the RO implemented the action which removed C from the Veteran's award effective February 7, 2007 and created the debt in the amount of $5841.20.

The Veteran's financial statement which was sent in May 2009 in conjunction with his waiver request listed his total monthly income to be $5860.33 and his monthly expenses to be $3737.65 (which included his mortgage and other living expenses).  He reported revolving debt of $1469 per month, much of which was credit card debt.  He also listed assets that included his house listed at $150,000, thrift savings plan worth $12,000 and a time share worth 1000, plus 2 vehicles that were paid in full and are close to 10 years old plus a third vehicle that he was still making monthly payments on, in the amount of $225 per month.  He refused to list his wife's income, citing the sensitive nature of her job position.  

The Veteran testified at his March 2011 hearing  and stated that his wife refused to list her income on the financial status report due to the sensitive nature of her job.  He also indicated that the household expenses were increased as they were helping out an aging relative who was ill and indigent, in addition to taking care of his immediate family (specifically mentioning 3 children).  He indicated that the Chapter 35 money was used for the purposes of paying the tuition.  

In deciding this case on appeal, it is noted initially that the Veteran is not specifically challenging the validity of the debt.  At his March 2011 hearing it was stressed that he has never contested the validity of the overpayment.   His communications in connection with this waiver request reflect that he understands that the law provides that the payment of both a dependency allowance as part of a Veteran's disability compensation benefits and educational assistance under Chapter 35 constitutes a duplication of benefits that is strictly prohibited after the child has elected to receive the latter benefit.  See 38 U.S.C.A. § 3562 (West 2002); 38 C.F.R. §§ 3.667(f), 3.707, 21.3023 (2010).  The factual background as discussed above show that this debt was created when the VA awarded Chapter 35 benefits to his dependent C effective February 7, 2007, during which time he also received additional benefits for C as a dependent.  Thus, the discussion below will be limited to the request for waiver.

A waiver of indebtedness may be authorized in a case in which collection of the debt would be against equity and good conscience. 38 U.S.C.A. § 5302(b). In essence, "equity and good conscience" means fairness to both the veteran and to the government. 38 C.F.R. § 1.965(a). Under the regulation, "equity and good conscience" involves a variety of elements: (1) fault of the debtor, (2) balancing of the faults, (3) undue hardship, (4) whether recovery would defeat the purpose of the benefit, (5) unjust enrichment, and (6) changing position to one's detriment. 38 C.F.R. § 1.965. The list of elements is not all-inclusive. See Ridings v. Brown, 6 Vet. App. 544, 546 (1994).

However, the law precludes waiver of recovery of an overpayment or waiver of collection of any indebtedness if any one of the following elements is found to exist: (1) fraud; (2) misrepresentation; or (3) bad faith. 38 U.S.C.A. § 5302(c) (West 2002); 38 C.F.R. § 1.965(b). Only one of three elements (fraud, misrepresentation, or bad faith) need be shown to preclude consideration of waiver of recovery of the indebtedness on the basis of equity and good conscience under 38 U.S.C.A. § 5302(b). 38 U.S.C.A. § 5302(c).

In the present case, the Committee did not find any fraud, misrepresentation, or bad faith on the part of the Veteran.  The Board reiterates that there is no indication whatsoever of fraud, misrepresentation or bad faith on the Veteran's part in this matter.  As such waiver is not precluded by law.

In cases such as this, where there is no indication of fraud, misrepresentation, or bad faith in the record, the indebtedness shall be waived if the recovery of the overpayment would be against equity and good conscience. 38 U.S.C.A. § 5301(a); 38 C.F.R. §§ 1.962, 1.965 (2010).

Consideration of equity and good conscience is intended to reach a result that is not unduly favorable or adverse to either the claimant or the Government.  It is intended to achieve a result that is fair.  38 C.F.R. § 1.965(a) (2010 ). As noted above, six non-exclusive elements are set forth in the regulations that must be addressed to determine whether the facts and circumstances in a particular case dictate that collection of an overpayment would be against equity and good conscience.  The following six elements, which are not intended to be all inclusive consist of: (1) the fault of the debtor; (2) balancing of faults between the debtor and VA; (3) undue hardship of collection on the debtor; (4) a defeat of the purpose of an existing benefit to the Veteran; (5) the unjust enrichment of the Veteran; and (6) whether the Veteran changed positions to his/her detriment in reliance upon a granted VA benefit. 38 U.S.C.A. § 5302; 38 C.F.R. § 1.965(a).  Each of the six elements must be addressed.  See Ridings v. Brown, 6 Vet. App. 544, 546 (1994).

Again, the first two "equity and good conscience" elements for consideration under 38 C.F.R. § 1.965(a) are the fault of the debtor, and balancing the fault of the debtor and VA.  As set forth in the factual background, the fault in this debt creation rests with VA as it is largely the result of the effective date for entitlement to Chapter 35 benefits of February 7, 2007, which was triggered when he was granted entitlement to a total disability rating effective February 7, 2007, the date that he filed his TDIU claim.  This resulted in Chapter 35 benefits to be paid to C retroactive to this date, during which time, the Veteran was already in receipt of additional benefits for C as a dependent.  Thus the Veteran is not at fault in the creation of this debt which automatically resulted from this retroactive grant of the Chapter 35 benefits concurrent with his receipt of the additional benefits for dependents.  

However there is some fault on the part of the Veteran for failing to minimize the debt as soon as he was made aware of it via the January 2009 notice that advised the Veteran of the award of Chapter 35 benefits to C, and of the fact that concurrent receipt of Chapter 35 benefits plus additional benefits for dependents was not permitted by law, thus causing an overpayment effective February 7, 2007.  He was told in this letter of steps he could take to mitigate the amount of the debt, but did not take such steps.  Thus some fault lies in his failure to attempt to minimize the debt.  However the fault of the VA in creating this debt clearly outweighs the fault of the Veteran in failing to minimize this debt.  

Notwithstanding the fact that the balance of fault of this debt lies with the VA, the Board must further weigh the remaining factors of equity and good conscience, in determining whether a waiver is warranted.  

Regarding the element of undue financial hardship, the Board has considered whether collection of the indebtedness would deprive the debtor or his family of the basic necessities.  His financial status report of May 2009 revealed his monthly income was more than $2000 over his expenses, and that he additionally had assets including real property, a thrift savings plan, plus two vehicles.  While he testified in May 2011 that his expenses had increased due to voluntarily caring for an ill relative in addition to his immediate family, he did not report financial hardship.  He also is noted to have omitted his wife's income, citing the sensitive nature of her job position, thus precluding a clearer review of his income versus expenses.  Accordingly, there is no evidence that collection of the indebtedness would result in financial hardship.

The fourth element to be addressed is whether recovery of the overpayment would defeat the purpose for which the benefits were intended.  The purpose of the award of education benefits was to pay for educational related expenses associated with course work.  Ultimately the purpose of such education benefits is to aid the dependents of Veterans in improving their financial situation through training for a career.  The Veteran is noted to have testified that the overpayment was used to pay for C's college expenses, which was the original intent of the Chapter 35 benefits.  However because he was already in receipt of additional compensation benefits for C as a dependant student, presumably such benefits were used to pay her educational expenses.  Thus, recovery of the overpayment is appropriate in this instance where there is no evidence of financial hardship and where the original purpose for the payment is no longer applicable.

The fifth element to be considered is "unjust enrichment," which means that failure to make restitution would result in unfair gain.  It stands to reason, that, since the Veteran received duplicative payments for his dependent C (precluded by 38 C.F.R. §§ 3.667(f), 3.707, 21.3023 (2010)), and repayment of the resultant debt is not shown to result in undue hardship in this instance, a waiver of the indebtedness here would presumably result in unfair gain.

The sixth element to be considered is whether reliance on VA benefits resulted in the Veteran relinquishing a valuable right or incurring a legal obligation.  There is no evidence that he relinquished any right or incurred any legal obligation or that he relied upon VA to his detriment, nor do the facts show such.

The record does not demonstrate any additional factors which should be considered in adjudicating the Veteran's claim for a waiver of the indebtedness, and he has identified no other such factors. 

In sum, the Board concludes that the facts of this case, when weighed against the various elements to be considered, do not demonstrate that recovery of the overpayment of benefits would be against equity and good conscience.  Although the fault primarily lies with the VA in the creation of the debt, in this instance failure to repay the debt would result in unfair gain to the Veteran, as he would be receiving duplicative payments for a single dependent.  Also, recovery of the overpayment would not defeat the purpose for which the benefits are intended, and the Veteran has not relinquished a valuable right or incurred a legal obligation in reliance on his VA benefits.  As to the question of financial hardship, persuasive evidence has not been presented to show that the Government's right to full restitution should be moderated.

An overpayment of disability compensation in the amount of $5841.20 was properly created and waiver of the overpayment is denied.



ORDER

Waiver of recovery of an overpayment of VA disability compensation benefits in the amount of $5841.20 is denied.




____________________________________________
DENNIS F. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


